Title: Mary Smith Cranch to Abigail Adams, 18 February 1798
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Quincy Feb. 18th 1798
        
        I write again my dear Sister because I know you love to hear from me, & not that I have any thing important to communicate I was disappointed by not having a line from you yesterday as you clos’d your last Letter of Feb. 1d by Saying you had just receiv’d one from me which you Should reply to the next day
        I went to Boston a Friday with mr & mrs Black in their Sleigh & return’d with them the next day. at mr Smiths I took up a chronicle & Saw in it an infamous Lie as I had it in my power to make appear. I had your Letter in my Pockit in which you say. “one thing is certain that no intillgince is reciev’d by the President from our Envoys abroad.” there were a number of Gentlemen present to whom I thought proper to make this declaration The writer in the chronicle asserts that the President had receeiv’d dispatches from them, three weeks Since. which he had for base purposes conceal’d— to day I see the centinel & Mercury have given the chronicle the Lie— this paper is become So notorius that no one gives any credit to the party writers in it. not even the Jacobins themselves—
        Adam Colison is dead. that Pickaxe of goverment. tis Said how truly I know not, that a week before his death he had to appoint executers to his will. Some he wish’d, declin’d & advis’d him to take them from his own party & inquir’d why he had not at first made a choice among them. because Said he—“I knew not one I can trust—” dying Speeches are generally thought to be Sincere. if he had been a little wiser I should have had a better opinion of those who caress’d him. but he was just fit to Bark as he was bid
        I veryly think our General assembly get thro their business with more dispatch than your venerable Body The Judiciary Bill & the Dog act, have taken up most of the Session I hear. the former is lost the latter is past & a tax lay’d. the design is to exterpate the race how happy for the country if congress could as profitable get rid of their mad Dogs! they are more to be dreaded than any we have yet

heard off If People will send Such vulgar Members they must expect Such conduct from them but how must we be degraded in the eyes of foreign Nations. your Jacobin equallity too— oh fie. but tis all of a peice
        our Envoys must be very disagreable Situated. I fear congress will be oblig’d to Set till Summer. I begin to long for your return, & as to the winter I never knew So long a one. we have fine slieghing & the weather Severly cold—but I do not mind it in a cover’d Sleigh. I drank Tea with mrs Smith mrs Belnap mrs Bs Sister & mrs Black last Friday at mrs Lambs. we talkd of you my dear Sister & of our pleasent meetings at your house. mrs Black will send a cap by the mail. She would send a slip if She could. She has a large Baskit of cloathes for the child which She design to have sent mrs Hall before She got to Bed. they will be large enough for the Baby when it comes here she thinks to take the woman & her child if She is willing to come. She Says She shall want a person she can trust to take care of the Baby & there is no one so likely to be attach’d to it as She who has nurs’d it
        I do not know but you will see my Son Soon mrs Cranch writes me that mr Greenleaf wishes him to be with him a few days before he is to have a hearing. it will be a satisfaction to him to see the President & you it will be next to seeing us—
        mrs Greenleaf makes too good a nurse to be fleshy I think she is full as thin as her sister Norton use’d to be but she is in good health. but looks as if She grew in the Shade. She has no colour. She sends her duty to you—
        Willm Shaw spent a couple of nights with me last week he Says his mother has had her health every well this winter his sister Betsy has been Sick with a fever. is about house. but has a bad cough still. your Lads are well & fine boys. I hear their Father is return’d. I hope he will not take the children away. he cannot be So ungrateful as well as disrespectful— I was glad to hear of the welfair of your children abroad. I hope you & I too shall Some time or other see all our children again—
        mr & mrs Norton & her Family are well. poor Suky warner is very low the Doctor has very little expectation of her living thro the spring
        mrs Beal has not been at meeting Scarcly this winter. she has been very unwell. Richards wife & child are with her for the winter. mr Ben Beal has not yet return’d from new-york uncle Quincy is

well as usual & mr Wibird crawls—about yet I believe but I have not seen him for a long time mr Baxter has not brought his wife home nor do I believe he will tis suppos’d he will go & live with her.
        Cousin Betsy return’d about a week since from Boston I wonder if She has inform’d her sister who brought her home. he was often at mr smiths while she was their—but “they were all accidental visits”—not made to her—but to mrs Smith.— mr Smith is a good hand to rally you know—& these accidental visits were So rung in her ears—that she had no peace— She will make a visit to her aunt Peabody Soon. I fancy She will not go alone [. . . .] a long visit— She has a bad cold & cough at present. I f[. . . .] about it. but I am trying to cure it
        mrs Baxter continues to mend I took a Bottle [. . . .] wine for her from your cellar. I feel almost Sure she has had the Rhumatism in her head when I saw her last Sunday She had it in her wrist, So bad She could not help crying out Sometimes She can only Set up long enough to have her Bed made now
        It has been very healthy here this winter. we have had several deaths but no great Sickness Jonathan Beal has lost another child very Suddenly. it was sick but nine hours. the Quincy they thought was its disorder—
        mr Cranch sends his Love to the President & you. will write you Soon. he will not condicend to Scrible as I do but must take time to think— I should never write if I did—& you my Sister will I know be always kind enough to look with candor / upon every thing, which falls from the pen of / your affectionate Sister
        
          Mary Cranch
        
      